--------------------------------------------------------------------------------

Exhibit 10.4




FIRST AMENDMENT TO LEASE
(Extension of Term)


THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated as of June 30, 2009,
by and between TAPO CANYON WAREHOUSE, INC., a Delaware corporation (“Landlord”),
and QUALSTAR CORPORATION, a California corporation (“Tenant”).


RECITALS


A.            Strategic Performance Fund – II, Inc. (“SPF”) and Tenant entered
into that certain Lease (Multi-Tenant) dated September 20, 2000 (the “Lease”),
for certain premises consisting of approximately 56,845 square feet (the
“Premises”) in the building located at 3990-B Heritage Oaks Court, Simi Valley,
California (the “Building”), which is part of that certain industrial complex
known as Tapo Canyon Business Park (the “Project”).  Landlord has succeeded to
the interest of SPF as “Landlord” under the Lease.


B.             The Term of the Lease is scheduled to expire on January 9, 2011.


C.             Capitalized terms used but not defined herein shall have the
meanings attributed to them in the Lease.


D.             Landlord and Tenant presently desire to amend the Lease to extend
the Term of the Lease, as more fully set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:


1.              Extension of Term; Options to Renew.


(a)            Extension of Term.  The Term of the Lease is hereby extended so
that the expiration date of the Lease shall be December 31, 2015.  The period
commencing on April 1, 2009 and ending on December 31, 2015 is hereinafter
referred to as the “Extension Term”.


(b)            Options to Renew.  Section 39 (Options) of the Lease is hereby
deleted in its entirety and shall be of no further force or effect. Tenant shall
be permitted to extend the Term of the Lease in accordance with the terms of
Exhibit D attached hereto.


2.              Rent.


(a)            Base Rent.  Notwithstanding anything to the contrary set forth in
the Lease, commencing on April 1, 2009 and thereafter on or before the first day
of each calendar month during the Extension Term, in addition to additional rent
as provided in the Lease, as amended by this Amendment, Tenant shall pay to
Landlord Base Rent, in the manner provided in the Lease, in the following
amounts:

 
 

--------------------------------------------------------------------------------

 
 
For the Period
Monthly Base Rent
   
04/1/09 – 03/31/10
$38,086.15
04/1/10 – 03/31/11
$39,228.73
04/1/11 – 03/31/12
$40,405.60
04/1/12 – 03/31/13
$41,617.76
04/1/13 – 03/31/14
$42,866.30
04/1/14 – 03/31/15
$44,152.29
04/1/15 – 12/31/15
$45,476.85



(b)            Landlord and Tenant acknowledge that Tenant has paid the Base
Rent for the Premises for the months of April, May and June 2009 based on a
higher amount than set forth in this Amendment. The difference between the
amount of Base Rent paid by Tenant for these three (3) months and the amount of
Base Rent due under the Lease, as amended hereby, for such months is $32,638.44
(the “Excess Base Rent”). Notwithstanding anything to contrary contained herein,
Landlord shall credit the Excess Base Rent against Base Rent due for the month
of August 2009.  Furthermore, if Tenant pays any additional installments of Base
Rent at the rate set forth in the Lease which are in excess of the schedule set
forth in Section 2(a) above, then Landlord shall credit any such overpayment
against Rent next due under the Lease, as amended hereby.


(c)            Nothing herein shall be construed to limit or alter Tenant’s
obligation to pay Tenant’s Share of Operating Expenses and real property taxes
throughout the Extension Term in accordance with the terms of the Lease.


(c)            Condition of Premises.  Tenant shall accept the Premises in its
“AS IS” state and condition effective as of the commencement of the Extension
Term, subject to any obligations by Landlord to repair and/or maintain the
Premises as set forth in the Lease.  Tenant acknowledges that Landlord shall
have no obligation to make or pay for any improvements to the Premises or
otherwise prepare the Premises for Tenant’s occupancy during the Extension Term.


3.              Subordination.  Landlord hereby reaffirms its obligation set
forth in Section 30.3 of the Lease to obtain a commercially reasonable
non-disturbance agreement from the beneficiary of any future Security Device
which is secured by the Building.


4.              Modifications to Lease.


4.1           Notice Provision.  Landlord’s new address for receipt of notices
under the Lease is as follows:


c/o Unire Real Estate Group, Inc.
1800 East Imperial Hwy, Suite 205
Brea, CA  92821

 
2

--------------------------------------------------------------------------------

 

Attention:  Tapo Canyon Property Manager


with a copy to:


c/o Invesco Real Estate
500 Three Galleria Tower
13155 Noel Road
Dallas, TX 75240
Attention:  Tapo Canyon Asset Manager


4.2            Security Deposit.  The parties acknowledge that Landlord is
currently holding a security deposit in the amount of $48,965.63 pursuant to the
Lease. Landlord will require a security deposit in the amount of $38,086.15 to
be held in accordance with the terms of the Lease for the remainder of the Term
(including the Extension Term).  Promptly following the full execution of this
Amendment by Landlord and Tenant, Landlord shall credit the amount of $10,879.40
against Base Rent due for the month of August 2009.


4.3            Surrender Obligations.  Section 7.5.1 of the Lease is hereby
revised by the addition of the following language: “Tenant shall not be required
to remove:  (i) any of its improvements or alterations that were approved by
Landlord and completed during the initial construction of the Premises prior to
the original commencement date of the Lease (the “Initial Improvements”), and
(ii) any improvements existing in the Premises as of April 1, 2009.”  Tenant
represents and warrants to Landlord that Tenant has not made any material
alterations in, or improvements to, the Premises since the construction of the
Initial Improvements.


4.4            Additional Provisions.  As of the date of this Amendment, the
following provisions are hereby added to the Lease:


“59.          USA Patriot Act and Anti-Terrorism Laws.


(a)            Tenant represents and warrants to, and covenants with, Landlord
that neither Tenant nor any of its respective constituent owners or affiliates
currently are, or shall be at any time during the term hereof, in violation of
any laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”), including without limitation Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (the “Executive Order”) and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”).


(b)            Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates is or shall be during the term
hereof a “Prohibited Person,” which is defined as follows:  (i) a person or
entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (ii) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;
(iii) a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (iv) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as
defined in Section 3(d) of the Executive Order; (v) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list; and (vi) a
person or entity who is affiliated with a person or entity listed in items (i)
through (v) above.

 
3

--------------------------------------------------------------------------------

 

(c)            At any time and from time to time during the Term, Tenant shall
deliver to Landlord, within ten (10) days after receipt of a written request
therefor, a written certification or such other evidence reasonably acceptable
to Landlord evidencing and confirming Tenant’s compliance with this Section 59.


60.            Mold.  It is generally understood that mold spores are present
essentially everywhere and that mold can grow in most any moist
location.  Emphasis is properly placed on prevention of moisture and on good
housekeeping and ventilation practices.  Tenant acknowledges the necessity of
commercially reasonable housekeeping, ventilation and moisture control
(especially in kitchens, janitor’s closets, bathrooms, break rooms and around
outside walls) for mold prevention.  Without limiting the generality of the
foregoing, Tenant shall adopt and implement the following guidelines: (A) report
any maintenance problems involving water, moist conditions or mold to the
property manager for the Industrial Center (the “Property Manager”) promptly and
conduct its required activities in a commercially reasonable manner that
prevents unusual moisture conditions or mold growth; (B) do not block or inhibit
the flow of return or make-up air into the HVAC system; (C) maintain the
Premises at a consistent temperature and humidity level in accordance with the
Property Manager’s instructions; (D) regularly conduct janitorial activities,
especially in bathrooms, kitchens and janitorial spaces, to remove mildew and
prevent or correct moist conditions using commercially reasonable measures; and
(E) maintain water in all drain taps at all times.  In signing that certain
First Amendment to Lease, Tenant acknowledges that it is currently in occupancy
of the Premises and certifies that, to the best of Tenant’s knowledge, Tenant
has not observed mold, mildew or moisture within the Premises.  Tenant agrees to
immediately notify Landlord if it observes mold/mildew and/or moisture
conditions (from any source, including leaks), and allow Landlord to evaluate
and make recommendations and/or take appropriate corrective action.  Except to
the extent caused by the gross negligence or willful misconduct of Landlord or
Landlord’s agents and/or contractors, Tenant relieves Landlord from any
liability for any bodily injury or damages to property caused by or associated
with moisture or the growth of or occurrence of mold or mildew on the
Premises.  In addition, execution of the First Amendment to Lease constitutes
acknowledgement by Tenant that commercially reasonable control of moisture and
mold prevention are integral to its Lease obligations.

 
4

--------------------------------------------------------------------------------

 

61.            Landlord’s Interest in the Building.  The liability of Landlord
(and its partners, shareholders or members) to Tenant (or any person or entity
claiming by, through or under Tenant) for any default by Landlord under the
terms of this Lease or any matter relating to or arising out of the occupancy or
use of the Premises and/or other areas of the Building or the Project shall be
limited to Tenant’s actual direct, but not consequential (or other speculative),
damages therefor and shall be recoverable only from the interest of Landlord in
the Building, and Landlord (and its partners, shareholders or members) shall not
be personally liable for any deficiency.  Additionally, to the extent allowed by
law, Tenant hereby waives any statutory lien it may have against Landlord or its
assets, including without limitation, the Building.”


4.5            Substituted Provision.  Section 52 of the Lease is hereby deleted
in its entirety and the following language is hereby substituted therefor:


“52.          Waiver of Jury Trial.  IN GRAFTON PARTNERS L.P. V. SUPERIOR COURT,
36 CAL.4TH 944 (2005), THE CALIFORNIA SUPREME COURT RULED THAT CONTRACTUAL,
PRE-DISPUTE JURY TRIAL WAIVERS ARE UNENFORCEABLE.  THE PARTIES, HOWEVER,
ANTICIPATE THAT THE CALIFORNIA LEGISLATURE MAY ENACT LEGISLATION TO PERMIT SUCH
WAIVERS IN CERTAIN CASES.  IN ANTICIPATION OF SUCH LEGISLATION, LANDLORD AND
TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, AS OF THE
EFFECTIVE DATE OF SUCH LEGISLATION AND TO THE EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS, THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EITHER
PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THE PREMISES (INCLUDING
WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS LEASE OR ANY CLAIMS OR
DEFENSES ASSERTING THAT THIS LEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID
OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR LANDLORD TO ENTER INTO
AND ACCEPT THIS LEASE.  LANDLORD AND TENANT AGREE TO TAKE ALL FURTHER ACTION
REQUIRED TO EFFECTUATE THEIR WAIVER UNDER SUCH LEGISLATION, INCLUDING EXECUTING
ADDITIONAL DOCUMENTS SATISFYING ALL REQUIREMENTS THEREOF.  Landlord and Tenant
agree and intend that this paragraph constitutes a written consent to waiver of
trial by jury within the meaning of California Code of Civil Procedure Section
631(d)(2).  Each party hereby authorizes and empowers the other to file this
Section 52 and this Lease with the clerk or judge of any court of competent
jurisdiction as a written consent to waiver of jury trial.”

 
5

--------------------------------------------------------------------------------

 

5.              Real Estate Brokers.  Tenant and Landlord warrant that they have
had no dealings with any broker or agent in connection with this Amendment,
other than Landlord’s brokers, CB Richard Ellis and Unire Real Estate Group
(collectively, “Landlord’s Broker”) and CresaPartners (Tenant’s
Broker).  Landlord shall pay a brokerage commission to Landlord’s Broker
pursuant to a separate written agreement.  Landlord covenants to pay, hold
harmless and indemnify Tenant from and against any and all cost, expense or
liability for any compensation, commissions or charges claimed by any other
broker or agent utilized by Landlord with respect to this Amendment or the
negotiation hereof.  Tenant covenants to pay, hold harmless and indemnify
Landlord from and against any and all cost, expense or liability for any
compensation, commissions or charges claimed by any other broker or agent
utilized by Tenant with respect to this Amendment or the negotiation hereof.


6.              Authority.  Tenant and each person executing this Amendment on
behalf of Tenant hereby covenants and warrants that (a) Tenant is in good
standing under the laws of the State of California, (b) Tenant has full power
and authority to enter into this Amendment and to perform all Tenant’s
obligations under the Lease, as amended by this Amendment, and (c) each person
(and all of the persons if more than one signs) signing this Amendment on behalf
of Tenant is duly and validly authorized to do so.


7.              No Offer.  Submission of this instrument for examination and
signature by Tenant does not constitute an offer to lease or a reservation of or
option for lease, and this instrument is not effective as a lease amendment or
otherwise until executed and delivered by both Landlord and Tenant.


8.             Release.  Tenant hereby releases Landlord of and from all
liabilities, claims, controversies, causes of action and other matters of every
nature which, through the date hereof, have or might have arisen out of or in
any way in connection with the Lease and/or the Premises demised
thereunder.  Tenant acknowledges that it is familiar with Section 1542 of the
Civil Code of the State of California which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Tenant hereby waives and relinquishes every right or benefit it may have under
Civil Code Section 1542 and all other provisions of law with respect to any such
claim it may have against Landlord to the full extent that it may lawfully do
so.  In connection with such waiver and relinquishment, Tenant acknowledges that
it is aware that it may hereafter discover facts in addition to or different
from those which it now knows or believes to be true with respect to the subject
matter of this Amendment, but that it is Tenant’s intention hereby to fully,
finally and forever settle and release all such claims, known or unknown,
suspected or unsuspected, which may now exist or which have previously existed
between Tenant and Landlord.  Accordingly, Tenant agrees that this Amendment
shall be and remain in effect as a full and complete release notwithstanding the
discovery or existence of any such additional or different facts.


9.             Confidentiality.  Tenant acknowledges that the terms and
conditions of this Amendment are to remain confidential for Landlord’s benefit,
and may not be disclosed by Tenant to anyone (except for Tenant’s Broker,
consultants, accountants and legal counsel), by any manner or means, directly or
indirectly, without Landlord’s prior written consent.  The consent by Landlord
to any disclosures shall not be deemed to be a waiver on the part of Landlord of
any prohibition against any future disclosure.

 
6

--------------------------------------------------------------------------------

 

10.            Lease in Full Force and Effect.  This Amendment contains the
entire understanding between the parties with respect to the matters contained
herein.  Tenant hereby affirms that on the date hereof no breach or default by
either party has occurred and that the Lease, and all of its terms, conditions,
covenants, agreements and provisions, except as hereby modified, are in full
force and effect with no defenses or offsets thereto.  No representations,
warranties, covenants or agreements have been made concerning or affecting the
subject matter of this Amendment, except as are contained herein and in the
Lease.  This Amendment may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change or
modification or discharge is sought.


IN WITNESS WHEREOF, the parties have executed this Amendment to Lease as of the
date first written above.


LANDLORD:
TAPO CANYON WAREHOUSE, INC.,
 
a Delaware corporation
     
/s/ KEVIN JOHNSON
 
Kevin Johnson
 
Vice President
           
TENANT:
QUALSTAR CORPORATION
 
a California corporation
     
/s/ NIDHI H. ANDALON
 
Nidhi H. Andalon
 
Chief Financial Officer
         
/s/ RICHARD A. NELSON
 
Richard A. Nelson
 
Vice President Engineering
     
[If Tenant is a corporation, Tenant should have one officer from each of the
following categories sign for Tenant: (a) a president, vice president or
chairman of the board and (b) a secretary, assistant secretary, chief financial
officer or assistant treasurer (unless the Amendment is returned accompanied by
a corporate resolution identifying a single authorized signatory).]


 
7

--------------------------------------------------------------------------------

 

EXHIBIT D


RENEWAL OPTION


A.            If Tenant has not committed an Event of Default more than twice
during the Term (as such Term may have previously been extended), and Tenant is
occupying the entire Premises at the time of such election, Tenant may renew the
Lease for two (2) additional periods of three (3) years (each, a “Renewal
Term”), by delivering written notice of the exercise thereof (the “Renewal
Notice”) to Landlord not earlier than nine (9) months nor later than six (6)
months before the expiration of the Extension Term, or the first Renewal Term,
as the case may be.  The Base Rent payable for each month during each Renewal
Term shall be the prevailing rental rate (the “Prevailing Rental Rate”), at the
commencement of the subject Renewal Term, for renewals of space in the Project
of equivalent quality, size, utility and location, with the length of the
Renewal Term, the credit standing of Tenant and the condition of the
improvements to the Premises to be taken into account.  Within thirty (30) days
after receipt of Tenant’s Renewal Notice for the subject Renewal Term, Landlord
shall deliver to Tenant written notice of the Prevailing Rental Rate for the
subject Renewal Term and shall advise Tenant of the required adjustment to Rent,
if any, and the other terms and conditions offered.  Tenant shall, within ten
(10) days after receipt of Landlord’s notice, notify Landlord in writing whether
Tenant accepts or rejects Landlord’s determination of the Prevailing Rental
Rate, and if Tenant rejects Landlord’s determination, Tenant shall indicate
whether Tenant desires to determine the Prevailing Rental Rate in accordance
with Paragraph B below.  If Tenant timely delivers the Renewal Notice to
Landlord, and Tenant timely notifies Landlord that Tenant accepts Landlord’s
determination of the Prevailing Rental Rate, then, on or before the commencement
date of the subject Renewal Term, Landlord and Tenant shall execute an amendment
to the Lease extending the Term on the same terms provided in the Lease, except
as follows:


(i)             Base Rent shall be adjusted to the Prevailing Rental Rate.


(ii)            Tenant shall have no further renewal option other than as set
forth in this Exhibit.


(iii)           Landlord shall lease to Tenant the Premises in their
then-current condition, and Landlord shall not provide to Tenant any allowances
(e.g., moving allowance, construction allowance, and the like) or other tenant
inducements.


B.             If Tenant timely delivers the Renewal Notice and Tenant indicated
in such Notice that Tenant rejects Landlord’s determination of the Prevailing
Rental Rate and that Tenant wished to determine the Prevailing Rental Rate in
accordance with this Paragraph B then, if by that date which is four (4) months
prior to the commencement of the subject Renewal Term (the “Trigger Date”),
Landlord and Tenant have not agreed in writing as to the Prevailing Rental Rate,
the parties shall determine the Prevailing Rental Rate in accordance with the
procedure set forth in this Paragraph B.  If Landlord and Tenant are unable to
reach agreement on the Prevailing Rental Rate by the Trigger Date, then within
seven (7) days of the Trigger Date, Landlord and Tenant shall each
simultaneously submit to the other in a sealed envelope its good faith estimate
of the Prevailing Rental Rate.  If either Landlord or Tenant fails to propose a
Prevailing Rental Rate, then the Prevailing Rental Rate proposed by the other
party shall prevail.  If the higher of such estimates is not more than one
hundred five percent (105%) of the lower, then the fair market rent shall be the
average of the two.  Otherwise, the dispute shall be resolved by arbitration in
accordance with the remainder of this Paragraph B.  Within seven (7) days after
the exchange of estimates, the parties shall select as an arbitrator either (i)
a licensed real estate broker with at least ten (10) years of experience leasing
premises in industrial complexes in the Simi Valley area or (ii) an independent
MAI appraiser with at least five (5) years of experience in appraising
industrial complexes in the Simi Valley area (a “Qualified Arbitrator”).  If the
parties cannot agree on a Qualified Arbitrator, then within a second period of
seven (7) days, each shall select a Qualified Arbitrator and within ten (10)
days thereafter the two appointed Qualified Arbitrators shall select a third
Qualified Arbitrator and the third Qualified Arbitrator shall be the sole
arbitrator.  If one party shall fail to select a Qualified Arbitrator within the
second seven (7)-day period, then the Qualified Arbitrator chosen by the other
party shall be the sole arbitrator. Within thirty (30) days after submission of
the matter to the arbitrator, the arbitrator shall determine the Prevailing
Rental Rate by choosing whichever of the estimates submitted by Landlord and
Tenant or a combination of the two estimates the arbitrator judges to be more
accurate.  The arbitrator shall notify Landlord and Tenant of his or her
decision, which shall be final and binding.  If the arbitrator believes that
expert advice would materially assist him or her, the arbitrator may retain one
or more qualified persons to provide expert advice.  The fees of the arbitrator
and the expenses of the arbitration proceeding, including the fees of any expert
witnesses retained by the arbitrator, shall be shared equally by Landlord and
Tenant.  Each party shall pay the fees of its respective counsel and the fees of
any witness called by that party.

 
D-1

--------------------------------------------------------------------------------

 

C.             If Tenant fails to timely notify Landlord in writing within the
time frames set forth herein that Tenant accepts or rejects Landlord’s
determination of the Prevailing Rental Rate, time being of the essence with
respect thereto, Tenant’s rights under this Exhibit shall terminate and Tenant
shall have no right to renew the Lease.


D.             Tenant’s rights under this Exhibit shall terminate if (1) the
Lease or Tenant’s right to possession of the Premises is terminated, (2) Tenant
assigns any of its interest in the Lease or sublets any portion of the Premises
to any party, (3) Tenant fails to timely exercise its option under this Exhibit,
time being of the essence with respect to Tenant’s exercise thereof, or (4)
Landlord determines, in its sole but reasonable discretion, that Tenant’s
financial condition or creditworthiness has materially deteriorated since the
date of the Lease.
 
 
D-2

--------------------------------------------------------------------------------